Citation Nr: 0914810	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

As an initial matter, it appears that the Veteran has raised 
additional claims that have not been adjudicated by the RO.  
First, among the other disorders claimed in May 2002, the 
Veteran claimed entitlement to service connection for sores 
in his mouth and throat.  

The RO acknowledged this claim in its July 2002 VCAA 
notification letter.  However, it was not addressed in the 
RO's September 2002 decision or in any decision thereafter.  
Unless the Veteran withdraws the claim, it should be 
adjudicated.

Next, when the Veteran submitted the current claim in April 
2005 seeking an increased rating for his service connected 
PTSD, he also stated that he was no longer able to remain 
employed.  Although the RO initially construed this as a 
claim for total disability due to individual unemployability 
(TDIU), it deemed this claim withdrawn based on a May 10, 
2005, statement from the Veteran.  

The Veteran's May 10, 2005 statement is not in the claims 
file.  Regardless, the Veteran stated in his September 2005 
notice of disagreement (NOD) that he "cannot work at all."  
The Board construes this statement as an informal claim for 
TDIU.

Finally, in November 2007, the Veteran filed a claim for 
hypertension to include as secondary to Agent Orange 
exposure.  This claim has not yet been adjudicated and is 
referred to the RO for further consideration.




FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's 
symptoms demonstrate unprovoked irritability, anxiety, 
suicidal ideation, and an inability to establish and maintain 
effective relationships.

2.  Gross impairment in thought processes, danger of hurting 
self or others, an inability to maintain minimal personal 
hygiene, disorientation or other symptoms consistent with a 
higher rating have not been shown.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.130, 
Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When the Veteran submitted this claim in April 2005, he was 
already rated at 30 percent for PTSD.  However, in a June 
2006 decision, the RO increased his disability rating to 50 
percent, effective for the entire time on appeal.  
Nonetheless, a rating decision issued subsequent to a NOD 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as he has not withdrawn the 
appeal, the issue of an evaluation above the current 50 
percent remains in appellate status. 

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: 

*	suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-
like setting); and inability to establish and maintain 
effective relationships.  

In this case, the Board has reviewed all of the evidence of 
record and finds that the weight of the evidence more nearly 
approximates the next-higher 70 percent evaluation.  While 
the evidence of record does not show intermittent or obscure 
speech, spatial disorientation or a neglect of personal 
appearance, the evidence indicates that he experiences 
symptoms such as periodic suicidal and homicidal ideation, 
continuous depression, impaired impulse control, and 
difficulty establishing and maintaining effective 
relationships.  

For example, the Veteran's clinical psychologist stated in 
January 2005 that he has had episodes of homicidal ideations, 
although with low intention to perform them, and thoughts of 
suicide with a plan, but no past attempts.  Suicidal ideation 
was also noted his VA examinations in May 2005 and, at his 
December 2007 VA examination, he stated that he has had more 
ideation because "things aren't going well."
 
The Veteran has also repeatedly indicated that he has 
impaired impulse control.  Specifically, at his December 2007 
VA examination, he noted that he had undergone an increased 
amount of marital discord, incidents of anger while driving 
and that he got into a fight with another person at a gas 
station.  He also stated that he was verbally aggressive with 
others because he was getting "angrier over time."    

Finally, the Board takes particular note of the Veteran's 
apparent difficulty to maintain relationships and handle 
stressful circumstances in both the social and occupational 
setting.  He was laid off from his employment in April 2004 
due to, according to his employer, deteriorating health that 
caused him to miss a considerable amount of work.  At that 
time, his employer specifically commented that he was a good 
asset to the company until the past several months.  

The Veteran had also repeatedly stated that he could not be 
around people because he felt the need to watch his back.  In 
one example, specifically at a December 2004 progress note, 
he related at a VA medical clinic that he could not calm 
down, felt hateful and irritable, and that he was unable to 
stay at work for very long because he felt like he was going 
to "go off."  

The Veteran's clinical psychologist also stated in January 
2005 that he displayed symptoms of anxiety and fear, 
difficulty in getting close to people and self-imposed 
isolation.  In April 2006, an evaluating VA clinic physician 
noted that he had declined to a level "indicating persistent 
serious problems interfering in his life as regards social 
functioning as well as unemployability."  

The Board also notes the Veteran's statements made at his 
hearing with the RO in May 2006, where he reported that his 
memory problems had worsened.  He specifically mentioned that 
he had problems with rage and suffers from panic attacks at 
least twice a week.  Moreover, his wife submitted a statement 
in June 2006 reflecting that he "acts like a wretch" and 
that he had "given up."  

The Veteran's employer also submitted a statement in 
September 2006 attesting that he had witnessed several 
instances where his PTSD had interfered with his work to the 
point where he was able to work only one or two days a week.  

In addition to the above symptomatology, a disability rating 
of 70 percent is supported by the Veteran's Global Assessment 
of Functioning (GAF) scores.  The GAF Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  

In April 2004, the Veteran's GAF was reported as 65.  
However, his GAF had lowered to 50 at his VA examination in 
May 2005 and continued to decrease to 45 in November 2006.  
By his VA examination in January 2007, his GAF was 40.  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Accordingly, the GAF Veteran's scores of 40 
to 50 are indicative of serious social and occupational 
impairment.  

Therefore, in conclusion, the Board finds that the Veteran's 
GAF score and symptomatology discussed above (suicidal 
ideation, near-continuous depression, hypervigilance, 
impaired impulse control, difficultly adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships) warrant a 70 percent rating.  

Next, in considering whether the Veteran is entitled to a 
disability rating in excess of 70 percent, the Board finds 
that his symptoms do not more nearly approximate the rating 
criteria for 100 percent.  The General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130 provides that a 100 
percent disability rating is warranted for total occupational 
and social impairment, due to such symptoms as:  

*	gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

Upon a review of the claims file, the Board finds that the 
evidence does not demonstrate symptomatology that more nearly 
approximates a disability rating of 100 percent rating.  
First, despite experiencing the symptomatology noted above, 
his thought processes or communication ability was never 
observed to be grossly impaired.  Specifically, at his PTSD 
evaluation in August 2004, he was observed to be alert and 
oriented, with clear and coherent speech.  Additionally, his 
judgment and insight was observed as being grossly intact.  

Next, at his May 2005 VA examination, he exhibited fluent 
speech with good articulation.  He maintained good eye 
contact and his affect was full-ranged.  He was able to 
complete simple commands and his thought processes was 
observed to be goal-directed, logical and coherent.  
Moreover, a statement in November 2005 from the Veteran's 
psychiatrist indicates that he was observed to be "very 
verbal."

At his next VA examination in December 2007, the Veteran's 
speech was again observed to be normal, and his thought 
processes were again observed to be both logical and linear.  
Additionally, he was able to complete a simple three step 
task, although he had difficulty with more abstract exercises 
such as reciting the months of the year backwards.  

Regarding delusions and hallucinations, the Board observes 
that the Veteran has displayed a certain amount of this 
symptomatology.  Specifically, in a January 2005 statement, 
his clinical psychologist stated that he complained of 
auditory hallucinations "like someone was yelling his 
name."  Additionally, at his May 2005 VA examination, he 
again noted that he suffered from visual hallucinations such 
as seeing "something on his right side moving," and 
auditory hallucinations such as hearing somebody call his 
name.  

The Veteran again mentioned occasional visual and auditory 
hallucinations at his December 2007 VA examination, such as 
seeing a Vietnamese soldier out of the corner of his eye and 
hearing voices of his friends in Vietnam.  However, on one 
occasion March 2006, he denied a history of paranoia denied 
at a clinical evaluation.  

Next, despite his worsening symptoms, it does not appear that 
it has resulted in grossly inappropriate behavior.  In his 
August 2004 evaluation, he was described as anxious, and had 
episodes of hypervigilance.  However, in December 2004, he 
denied having major outbursts.  Although he had bouts of 
depression and isolation throughout the period on appeal, the 
May 2005 VA examination indicated that he had not been 
hospitalized for his symptoms, and he appeared oriented to 
person, place and time.  

Additionally, at his VA examination in December 2007, the 
Veteran noted that he had been experiencing some marital 
discord, and that he had a difficult relationship with his 
children.  However, his behavior was not observed to be 
grossly inappropriate.  To the contrary, the VA examiner 
noted that he was "serious and sincere in his approach to 
the interview."  Moreover, his speech was normal, and his 
thought process appeared to be logical and linear.  
Therefore, although he stated having some outbursts, they 
were not deemed to have been grossly inappropriate.  

It also does not appear that the Veteran is a persistent 
danger to himself or others.  Although he has had episodes of 
suicidal and homicidal ideation, he has not actually 
attempted to harm himself.  For example, in August 2004, he 
reported suicidal ideation, but had no history of attempts.  
At his May 2005 VA examination, he stated that he would not 
commit suicide, "because he has his three daughters and his 
grand-baby."  Moreover, at his December 2007 VA examination, 
he denied any actual suicide attempts, and had no current 
plan carry out any ideation.  He also stated that he knew to 
call a friend if he had suicidal ideation. 

Next, the Veteran has experienced episodes of paranoia, 
hypervigilance and anxiety.  However, the weight of the 
evidence does not indicate that this has translated to an 
inability to perform the normal tasks of daily living.  While 
he was noted to have moderate restrictions on daily living 
and social functioning in April 2004, the August 2004 
psychological evaluation noted that he lived by himself and 
was able to complete such tasks such as doing his laundry.  

Moreover, the Veteran appeared casually dressed and groomed 
at his May 2005 VA examination and the examiner opined that 
he was able to handle his own affairs, despite some level of 
occupational and social impairment.  Additionally, he 
mentioned at his hearing with the RO in May 2006 that 
attended group counseling every week.

Similarly, he has not displayed disorientation to time or 
place.  At his August 2004 evaluation, he appeared alert and 
oriented, and his judgment and insight was grossly intact.  
Furthermore, at his May 2005 VA examination, he complained of 
depressed moods, but was able to maintain good eye contact, 
his affect was full-ranged, and had goal-directed, logical 
and coherent thought processes.  

In his VA examination in December 2007, he was again observed 
to be oriented in person, place and time.  While he had 
episodes of poor concentration, he was apparently able to 
maintain relationships with his wife and children.  
Additionally, although he asserted that he could work only a 
few days out of the week, he was apparently able to perform 
his duties while there, and attributed his absences to a lack 
of will to work rather than an inability to work.  

Finally, as stated above, his GAF scores in the 40-50 range 
indicate serious social and occupational impairment.  
However, the scores are not indicative of total impairment in 
a social or occupational setting.  Instead, his GAF scores 
are more indicative of serious, but not complete, impairment.  
Therefore, for the reasons set forth above, the Board finds 
that the criteria for a disability rating in excess of 70 
percent have not been met.  

The Board has also considered the statements and sworn 
testimony by the Veteran, his wife and his employers 
concerning his PTSD symptoms.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran, his wife and his employers are 
competent to report symptoms because this requires only 
personal knowledge as it comes to them through their senses.  
See Layno, 6 Vet. App. at 470.  However, PTSD is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
PTSD; however, disability ratings are made by the application 
of a schedule of ratings which is based on average impairment 
of earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than the Veteran's assessment of the severity of his 
disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's PTSD has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

Here, the evidence reflects that he has worked at a sheriff's 
office at least as recently as September 2006, even if on a 
truncated schedule.  Additionally, as was noted in the VA 
examinations, he has not been hospitalized for his PTSD.  
Therefore, the Board finds that referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the Veteran's symptoms more nearly 
approximate the criteria for a disability rating of 70 
percent, but no higher.  Specifically, although he has 
exhibited some of the criteria necessary for an increased 
rating, his symptoms do not more closely approximate the 
criteria for a 100 percent rating.  

Furthermore, the Board has considered the entire period of 
claim and finds that the assignment of different ratings for 
different periods of time during the claim period is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in May 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in April 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the April 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his disability had increased in severity.  

Additionally, a December 2006 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
PTSD.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, 
during the VA examinations in May 2005 and December 2007, he 
discussed the signs and symptoms of his disability, with 
particular emphasis on the impact that the disability had on 
his daily life.  For example, he described symptoms such as 
an increased sense of hypervigilance, isolation and 
difficulty in sleeping.  

At a May 2006 hearing, the Veteran related that his 
disability had become more severe.  He reported having 
depression, problems sleeping, nightmares, and was hearing 
voices.  These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating. 

Most importantly, a corrective VCAA letter was sent to him in 
April 2008 containing the Vazquez-Flores notice requirements.  
Based on this evidence, he can be expected to understand from 
the various letters from the RO what was needed to support 
his claim.  Based on the above, if notice deficiencies exist, 
they do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records.  He was also able to set forth his symptoms to the 
RO at a formal hearing in May 2006.  Next, specific VA 
psychiatric examinations pertinent to the issue on appeal 
were obtained in May 2005 and December 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 70 percent rating, but no more, for PTSD is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


